            Case 5:21-cv-00096-HE Document 1 Filed 02/09/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

 1.     KASSEY RENEE MEEHAN,

               Plaintiff,                             Case No. CIV-21-96-HE

 v.

 2.     OFFICER DRAKE GREEN, of the
        OKLAHOMA HIGHWAY
        PATROL, in his individual
        capacity,

               Defendants

                                        COMPLAINT

       COMES NOW the Plaintiff, Kassey Renee Meehan, and for her causes of action

herein alleges and states as follows:

                       PARTIES, JURISDICTION AND VENUE

       1.     The Plaintiff is Kessey Renee Meehan, an adult resident of Kiowa County in

the State of Oklahoma.

       2.     Defendant Officer Drake Green, in his individual capacity, is an employee of

the Oklahoma Highway Patrol and at all times pertinent was acting under the color of state

law. The Defendant also resides and is domiciled in the State of Oklahoma.

       3.     This is a cause of action for a violation of Plaintiff’s constitutional rights

pursuant to the Fourth and Fourteenth Amendments to the United States Constitution.

Plaintiff’s right to be free from the use of excessive force was taken by government actors

and is actionable under 42 U.S.C. § 1983. Jurisdiction over such claims is vested pursuant
            Case 5:21-cv-00096-HE Document 1 Filed 02/09/21 Page 2 of 4




to 28 U.S.C. § 1331 and 42 U.S.C. § 1983. Plaintiff’s corresponding state law claims arise

out of the same core facts and jurisdiction over them is vested in this Court under 28 U.S.C.

§ 1367.

       4.      Defendant is located in the Western District of Oklahoma, specifically upon

information and belief within Comanche County, and, all acts related to this matter occurred

in the Western District of Oklahoma, therefore, venue is proper in this Court under 28 U.S.C.

§ 1391(B).

                                 STATEMENT OF FACTS

       5.      On or about February 15, 2019, Kassey Meehan was operating her vehicle on

Lee Boulevard in Lawton, Oklahoma.

       6.      On the same date, Officer Green of the Oklahoma Highway Patrol pulled over

the Plaintiff for alleged traffic violations.

       7.      During the stop, Trooper Green tackled the Plaintiff and executed multiple

hammer strikes in order to detain Plaintiff from reaching for her cell phone. These hammer

strikes were excessive and unreasonable based upon the situation and totality of the facts

known to the officer at the time. Plaintiff posed no physical threat to Trooper Green at the

time that performed these strikes and take-down.

       8.      Trooper Green’s excessive strikes ultimately knocked Plaintiff unconscious and

caused injuries to Plaintiff due to the excessive force and nature of the strikes.

       9.      Upon regaining consciousness, Trooper Green, who was straddling on top of


                                                2
             Case 5:21-cv-00096-HE Document 1 Filed 02/09/21 Page 3 of 4




Plaintiff, delayed handcuffing Plaintiff while she was unconscious. Upon Plaintiff regaining

consciousness, Green began to execute a second series of multiple hammer strikes to Plaintiff

while she was under his control and posed no threat to him due to the discrepancy between

their physical sizes and positioning.

       10.     During the second set of strikes, Trooper Green threw additional hammer

strikes and multiple elbow strikes to Plaintiff’s head and face repeatedly, causing head

injuries, lacerations and multiple contusions.

       11.     Trooper Green, at all times, was acting under the color of state law.

                                          COUNT I

       For her first cause of action, Plaintiff alleges as follows:

       12.     Plaintiff adopts and incorporates the allegations contained in paragraphs 1

through 11 herein.

       13.     The actions described above constitute a violation of Plaintiff’s right to be

protected from the use of excessive force under the Fourth and Fourteenth Amendments to

the United States Constitution, and this claim is brought against Defendant Green in his

individual capacity, pursuant to 42 U.S.C. § 1983.

       14.     As damages, Plaintiff has suffered severe physical, mental and emotional injury

in an amount to be determine by the jury.

       15.     Such actions by the Defendant were willful or deliberately indifferent, and as

such Plaintiff is entitled to punitive damages which should by assessed against the


                                               3
             Case 5:21-cv-00096-HE Document 1 Filed 02/09/21 Page 4 of 4




Defendant.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that this Court enter judgment granting the

following relief as against the Defendant herein:

       34.     Damages in excess of Seventy-five Thousand Dollars ($75,000.00) against

the Defendant in an amount sufficient Ms. Meehan for:

               A.    The conscious pain, suffering and mental anguish suffered by Kassey
                     Meehan;

               B.    Medical bills incurred;

               C.    Violation of Constitutional rights;

               D.    Punitive damages as determined by a jury;

               E.    Reasonable attorney fees, expert fees and costs allowable under 42
                     U.S. C. § 1988;

               F.    Any other relief as this court deems just and proper.

               G.    Plaintiff requests a jury trial.

                                            Respectfully submitted,
                                            WALSH & FRANSEEN

                                             /s/ Derek S. Franseen
                                            Micky Walsh, OBA No. 9327
                                            Derek S. Franseen, OBA No. 30557
                                            200 E. 10th Street Plaza
                                            Edmond, OK 73034
                                            Telephone: (405) 843-7600
                                            Facsimile: (405) 606-7050
                                            Attorneys for Plaintiff


                                               4
